just DETAILED ACTION
Status of the claims
	Claims 128-143 are currently pending. Claims 130-143 have been withdrawn based upon Restriction/Election discussed below. Claims 128 and 129 are being examined on the merits herein.
Advisory Notice
The present application is being examined under the pre-AIA  first to invent provisions. 
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Information Disclosure Statement
	The information disclosure statement submitted on 05/05/2020 was/were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Priority
	The U.S. effective filing date has been determined to be 04/16/2015, the filing date of the document 62/148,511. Applicant’s elected species of bolaamphiphilic compound GLH-64a was not disclosed prior to 62/148,511, accordingly the subject 
Rejections Maintained
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each 
	Claims 128-129 are rejected under 35 U.S.C. 103(a) as being unpatentable over LINDER (US 2012/0164072; published June, 2012) in view of GROSS (US 5,981,743; published November, 1999).

Applicants Claims
	Applicant claims a pharmaceutical composition which comprises GLH-64a,
one or more bolaamphiphilic compounds selected from the group consisting of GLH-19, GLH-20, and GLH-55b, and a stabilizer which is cholesterol hemisuccinate (instant claim 128). Applicants further claim the pharmaceutical composition, wherein NTF, GDNF or IGF-1 is encapsulated within said composition (instant claim 129).
Elected Species: Applicants have elected the following species for examination on the merits: (a) a species of bolaamphiphilic compound is GLH-64a; (b) a species of disease condition to be treated is ALS; and (c) a species of route of administration is intravenous.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
at least one multi-headed amphiphilic compound and a biologically active agent for drug delivery (see whole document), and particularly “bolaamphiphiles” which are double-headed amphiphiles ([0023]). LINDER teaches bolaamphiphiles comprise cationic head groups and form nano-sized vesicles in the presence of active agent solutes selected from peptides, proteins, polynucleotides and non-polymeric molecules ([0023]). LINDER teaches that “when molecules with anionic carboxylic groups such as cholesterol hemisuccinate were mixed with cationic bolaamphiphiles, stable vesicles were formed wherein cholesterol hemisuccinate was shown to be taken up in the outer surface of the vesicles.” ([0024])(instant claim 128, “a stabilizer is cholesterol hemisuccinate”).
	LINDER teaches that “The present inventors further found that use of amphiphiles with cationic headgroups such as choline ester headgroups, improved penetration of the vesicles made therefrom through biological bathers. Penetration of nanoparticles via the BBB was shown to be accelerated by providing them with cationic surface groups.” ([0027]). 
	LINDER further teaches that “In particular embodiments, the nano-sized particles comprise a mix of bolaamphiphiles with different headgroups. In more particular embodiments, these bolaamphiphiles comprise different alkyl choline derivatives.” ([0174]). And further that “In a specific embodiment, the nanoparticle 

    PNG
    media_image1.png
    472
    727
    media_image1.png
    Greyscale

where Derivative 1 is consistent with GLH-19 and Derivative 4 is consistent with GLH-20 as disclosed in Table 1 of the instant specification:

    PNG
    media_image2.png
    173
    805
    media_image2.png
    Greyscale

	LINDER further teaches Example 28 combining Derivative 1 and Derivative 4 and states “that by combining different bolaamphiphiles, the delivery and release of active agents such as peptides proteins and polynucleotides can be optimized.” ([0386]).
	LINDER teaches that the nano-sized particles are most often in the form of vesicles or liposomes formed from multi-headed amphiphiles having a core and a membrane surrounding the core, made at least in part from these amphiphiles ([0035]).
	LINDER teaches bioactive agents useful for delivery by the nano-particles of their invention include glial cell line derived neurotrophic factor (GDNF), particularly for the treatment of Parkinson’s disease, amyotrophic lateral sclerosis (ALS), and for the treatment of spinal cord injuries ([0181]) (instant claim 129). 
	LINDER teaches that “bolaamphiphiles comprising selectively cleavable headgroups bearing net ionic charge, preferably cationic headgroups, are advantageous according to the invention for three main reasons: (a) they form vesicles with good circulatory survival and ability of penetrating, intact, through Other ligands are monosaccharides such as glucose, mannose, ascorbic acid and derivatives thereof, for example, glucose derivatives which use the glucose transporters GLUT-1 and p-aminophenyl-alpha-mannopyranoside.” [emphasis added]([0200]).
	LINDER teaches producing a bolaamphiphile species 1,10-Decane Diricinoleate by using ricinoleic acid and 1,10-decanediol catalyzed by lipase acrylic candida Antarctica in toluene ([0281]) to produce the symmetric bolaamphiphilic molecule of precursor 9 (n = 10).
	LINDER teaches a similar procedure for the production of Decane Divernolate, that is, by reacting vernolic acid with 1,10-decanediol catalyzed by lipase acrylic resin, a species that is subsequently reacted to form Decane Divernolate Diglutaric acid ([00256]-[0259]; Example 4). Thus, the prior art fairly suggests reacting precursor 9 with glutaric acid to form Decane Diricinoleate Diglutaric acid (instant specification p. 18).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of LINDER is that LINDER does not expressly teach reacting Decane Diricinoleate Diglutaric acid with a mannose sugar ligand to form GLH-64a, and thus produce a pharmaceutical composition including the same.
	GROSS teaches oligomers composed of carbohydrate headgroups and methods for making the same (see whole document). GROSS teaches that “Primary hydroxyl group,” as used herein, means a hydroxyl group bound to a carbon atom that has two hydrogen atoms bound to it, and “Secondary hydroxyl group,” as used herein, means a hydroxyl group bound to a carbon that has one hydrogen atom bound 
	GROSS teaches that “In addition, the oligomers can also be used to form biocompatible micelles. […] These micelles can be used for the controlled release of hydrophobic low molecular weight drugs. The drugs are initially contained in the hydrophobic interior of the micelle, then slowly diffuse out of the micelles in vivo.” (col. 6, lines 45-55). 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to produce nano-sized particles comprising at least one multi-headed amphiphilic compound and a biologically active agent for 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments:
	Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
	Applicant’s argument that “Gross does not teach the formation of bolaamphiphiles or amphiphiles of specific structures which can self-aggregate with multiple different components into vesicles with encapsulated active materials, such as is currently claimed. And even if one were use the chemistry of Gross to bind a mannose group to an aliphatic chain to try to form a component similar to GLH 64a, GLH 64a is much more complex than the oligomers with terminal mannose groups at one end that Gross teaches.” (p. 4, lines 19-24). 	
	In response the examiner argues that the rejection is over LINDER in view of GROSS and LINDER directly suggests that “Other additives used according to the invention for improving brain drug delivery, include modified proteins or antibodies that undergo absorptive-mediated or receptor-mediated transcytosis through the blood-brain barrier, such as bradykinin B2 agonist RMP-7 or monoclonal antibody to the transferrin receptor. Other ligands are monosaccharides such as glucose, mannose, ascorbic acid and derivatives thereof, for example, glucose derivatives catalyzed by lipase acrylic resin from candida Antarctica in toluene ([0281]) to produce the symmetric bolaamphiphilic molecule of precursor 9 (n = 10). GROSS clearly teaches the head group attached to the primary hydroxyl group by reacting Decane Diricinoleate Diglutaric acid with mannose in the presence of candida Antarctica (NOVOZYME 435™), a reaction also suggested by LINDER ([0281]). Thus the suggestion to form a mannose headgroup, as well as the chemistry to do so are suggested by LINDER in view of GROSS. 
	Applicants further argue that “One of ordinary skill in the art would not expect that GLH 64a would participate in a self-assembly process with the components (GLH-19, (II.11-20, GLH-55b and cholesterol and cholesterol hemisuccinate) taught in Linder to form nano sized vesicles which target mannose receptors without disrupting the properties of stability, penetration and selective disruption of the self-assembled vesicular structure of the other components.” (p. 5, lines 7-11).
	In response the examiner argues that LINDER clearly teaches the chemistry of forming the nano-sized particles such as vesicles comprising at least one multi-headed amphiphilic compound and a biologically active agent for drug delivery (see 
	Applicants further argue that “Anyone skilled in the art of assembled structures would not think that by using the chemistry of Gross a component could be synthesized that could self-assemble with the components of Linder to form vesicles that could treat ALS, a surprising and unexpected property, especially since neither Linder nor Gross teaches ALS treatment.” (p. 5, lines 3-7).
	In response to applicant's argument that “neither Linder nor Gross teaches ALS treatment”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the drug delivery vehicles rather than for the treatment of ALS which requires inclusion of an active agent. The instant application suggests treating ALS with GDNF (p. 4, [0018]) which is also disclosed as LINDER (see, e.g., [0021] & [0181]).
Conclusion
	Claims 128 and 129 are pending and have been examined on the merits.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                      


/TIGABU KASSA/Primary Examiner, Art Unit 1619